 LLOYD A.FRY ROOFINGCOMPANY587LaborRelations Board in Case No. 2-RC-8452,or any othercertification. bythe Board of a bargaining'representative other than the undersigned labororganization,we will not engage in, or induce or encourage the employees ofPackard Knitwear,Inc.,or of any other employer,to engage,in, a strike orconcerted refusal in the course of their employment to use,manufacture,process, transport,or otherwise'handle or work on, any goods,articles,ma-terials, or commodities,or to perform any services,where an object thereofis to force or require Packard Knitwear,Inc., to recognize or bargain with'the 'undersigned Union in the collective-bargaining unit of employees coveredby such certification.KNITGOODS WORKERS UNION,LOCAL 155,INTER-NATIONAL LADIES'GARMENT WORKERS'UNION,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof, andmust not be altered,defaced,or covered by any other material.Lloyd A.Fry Roofing CompanyandInternational Brotherhoodof Papermakers,AFL-CIO,.Petitioner.Case No. 39-RC-1085.July 10,1957ORDER AMENDING CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 1 an electionwas held among the Employer's production and maintenance em-ployees on December 12, 1956.. Thereafter on February 7, 1957, theInternational Brotherhood of Papermakers, AFL-CIO, herein calledIBPM, having received a majority of the valid votes cast in theelectionwas certified as the exclusive representative of the aboveemployees?Thereafter, on March 18,1957, the United Papermakers and Paper-workers, AFL-CIO, herein called UPP, successor to the IBPM andUnited Paperworkers of America, AFL-CIO, herein called UPA,filed a motion with the Board requesting that the aforementionedcertification be amended by substituting thejnanleof the UPP in placeand in stead of the IBPM. The Employer opposes the motion toamend the certification, in substance, on the grounds that: (1) TheBoard is without authority to amend the certification; (2) the em-ployees have a right to select their own representative; (3) the UPPis a new and different labor organization than the IBPM selected byI Case No. 39-RC-1085, not reported in the printed volumes of the Board's Decisionsand Orders.2 Following the election the Employer filed objections to the conduct affecting the resultsof the election.The Regional Director investigated the objections and on January 17, 1957,filed his report recommending that the objections be overruled.As no exceptions to theRegional Director's report were filed,the Regional Director's report was adopted,and theobjections were overruled.118 NLRB No. 69. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees; and (4) the Employer's employees had no voice at themerger convention.The Board has duly considered the motionand countermotions.3The IBPM and the UPA at their respective special conventionsheld in Chicago, Illinois, on March 4 and 5,1957, duly called, approvedthe terms of an agreement for merger and an implementation agree-ment theretofore negotiated by the international officers of the IBPMand UPA. These agreements provided for the combination and con-tinuation of IBPM and UPA as the UPP, with the UPP assuming allof the assets and liabilities of the IBPM and UPA and the bargainingrights, privileges, duties, and responsibilities of the existing collective-bargaining agreements and certifications of the IBPM and UPA tobe vested in the UPP. At its first constitutional convention of theUPP held on March 7, 1957, the constitution and bylaws of the newlyformed UPP were adopted. The two unions were of comparable sizeand the officers of UPP are composed of the former officers of theIBPM and UPA. It is further noted that the IBPM, and nota local,was certified to represent the employees.It is apparent from the above that the UPP (the consolidatedgroup) was intended to function as a continuation of the IBPM andUPA, its two constituent unions, and the consolidation would there-fore not impair any of their certifications 4[The Board amended the certification of representatives by sub-stituting therein United Papermakers and Paperworkers, AFL-CIO,for International Brotherhood of Papermakers, AFL-CIO.]s The following motions and countermotions were filed by the parties:On March 18,1957, the UPP filed a motion to amend the certification;on March 25, 1957, the Employerby telegram opposed the motion to amend the certification;on April 1,1957, the Employerfiled a motion to deny the amendment to the certification;on April10, 1957, the UPPfiled a supplemental motion to amend the certification;on April 24, 1957, the Employerfiled an answer to the supplemental motion to amend the certification.4We find no useful purpose would be served by holding a bearing as alternatively re-quested by the Employer,and for the reasons stated inUnion Carbide and Carbon Corpo-ration v. N.L. R.B., 244 F. 2d 672 (C. A. 6),decidedMay 14, 1957,we shall grant theUPP's motion,and amend the certification accordingly.Technicolor New York CorporationandMotion Picture Labora-tory Technicians,Local 702, International Alliance of Theatri-cal Stage Employees and Moving Picture Machine Operatorsof the United States and Canada,AFL-CIO,Petitioner.CaseNo. 2-RC-8738. July 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Aaron Weissman, hearing118 NLRB No. 68.